Exhibit 10.11

EXCEL TRUST, INC.

2010 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

Excel Trust, Inc., a Maryland corporation (the “Company”), pursuant to its 2010
Equity Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (“Participant”) the number of shares of the Company’s Stock (the “Shares”)
set forth below. This Restricted Stock award (the “Award”) is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Restricted Stock Agreement.

 

Participant:   

 

Grant Date:   

 

Grant Number:   

 

Total Number of Shares of

Restricted Stock:

  

 

 

Vesting Schedule:    This Award shall vest in accordance with the vesting
schedule set forth on Exhibit C attached hereto.

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement.

 

EXCEL TRUST, INC.   PARTICIPANT By:  

 

    By:  

 

Print Name:   

 

    Print Name:  

 

Title:  

 

          Address:   

17140 Bernardo Center Drive,

Suite 300

    Address:        San Diego, CA 92128        

 

            

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Excel
Trust, Inc., a Maryland corporation (the “Company”), has granted to Participant
the right to purchase the number of shares of Restricted Stock under the
Company’s 2010 Equity Incentive Award Plan (the “Plan”) indicated in the Grant
Notice. The Shares are subject to the terms and conditions of the Plan which are
incorporated herein by reference. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and the Grant Notice.

ARTICLE I

ISSUANCE OF SHARES

1.1 Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of shares of Stock set forth in the
Grant Notice (the “Shares”), in consideration of Participant’s employment with
or service to the Company, the Partnership or one of their Subsidiaries on or
before the Grant Date, for which the Administrator has determined Participant
has not been fully compensated, and the Administrator has determined that the
benefit received by the Company as a result of such employment or service has a
value that exceeds the aggregate par value of the Shares, which Shares, when
issued in accordance with the terms hereof, shall be fully paid and
nonassessable.

1.2 Issuance Mechanics. On the Grant Date, the Company shall issue the Shares to
Participant and shall (a) cause a stock certificate or certificates representing
the Shares to be registered in the name of Participant, or (b) cause such Shares
to be held in book entry form. If a stock certificate is issued, it shall be
delivered to and held in custody by the Company and shall bear the restrictive
legends required by Section 4.1 below. If the Shares are held in book entry
form, then such entry will reflect that the Shares are subject to the
restrictions of this Agreement. Participant’s execution of a stock assignment in
the form attached as Exhibit B to the Grant Notice (the “Stock Assignment”)
shall be a condition to the issuance of the Shares.

ARTICLE II

FORFEITURE AND TRANSFER RESTRICTIONS

2.1 Forfeiture Restriction. Subject to the provisions of Section 2.2 below, in
the event of Participant’s cessation of Service for any reason, including as a
result of Participant’s death or Disability, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”). Upon the occurrence of
such forfeiture, the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Participant. The Unreleased
Shares and Participant’s executed stock assignment in the form attached as
Exhibit B to the Grant Notice shall be held by the Company in accordance with
Section 2.4 until the Shares are forfeited as provided in this Section 2.1,
until such Unreleased Shares are fully released from the Forfeiture Restriction,
or until such time as this Agreement no longer is in effect. Participant hereby
authorizes and directs the Secretary of the Company, or such other person
designated by the Committee, to transfer the Unreleased Shares which have been
forfeited pursuant to this Section 2.1 from Participant to the Company.

 

A-1



--------------------------------------------------------------------------------

2.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in Exhibit C attached to the Grant Notice. Any of the Shares which, from
time to time, have not yet been released from the Forfeiture Restriction are
referred to herein as “Unreleased Shares.” As soon as administratively
practicable following the release of any Shares from the Forfeiture Restriction,
the Company shall, as applicable, either deliver to Participant the certificate
or certificates representing such Shares in the Company’s possession belonging
to Participant, or, if the Shares are held in book entry form, then the Company
shall remove the notations on the book form. Participant (or the beneficiary or
personal representative of Participant in the event of Participant’s death or
incapacity, as the case may be) shall deliver to the Company any representations
or other documents or assurances as the Company or its representatives deem
necessary or advisable in connection with any such delivery.

2.3 Transfer Restriction. No Unreleased Shares or any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

2.4 Escrow. The Unreleased Shares and Participant’s executed Stock Assignment
shall be held by the Company until the Shares are forfeited as provided in
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect. In
such event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant. Participant, by acceptance
of this Award, shall be deemed to appoint, and does so appoint, the Company and
each of its authorized representatives as Participant’s attorney(s)-in-fact to
effect any transfer of forfeited Unreleased Shares to the Company as may be
required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.

2.5 Rights as Stockholder. Except as otherwise provided herein, upon issuance of
the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.

2.6 Ownership Limit and REIT Status. The Forfeiture Restriction on the Shares
shall not lapse if the lapsing of such restrictions would likely result in any
of the following:

(a) a violation of the restrictions or limitations on ownership provided for
from time to time under the terms of the organizational documents of the
Company; or

(b) income to the Company that could impair the Company’s status as a real
estate investment trust, within the meaning of Section 856 through 860 of the
Code.

 

A-2



--------------------------------------------------------------------------------

ARTICLE III

TAXATION REPRESENTATIONS

3.1 Tax Representations. Participant represents to the Company that Participant
has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for his
or her own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

3.2 Tax Withholding. Notwithstanding anything to the contrary in this Agreement:

(a) The Company or the Partnership shall be entitled to require payment of any
sums required by federal, state and local income tax and payroll tax law to be
withheld with respect to the issuance, lapsing of restrictions on or sale of the
Shares. The Company may permit, but shall not be obligated to allow, Participant
to make such payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Partnership;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) by requesting that the Company withhold a net number of vested Shares
otherwise deliverable pursuant to this Agreement having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Affiliates based on the minimum applicable
statutory withholding rates for federal, state and local income tax and payroll
tax purposes;

(iv) by tendering vested shares of Stock owned by Participant having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Affiliates based on the minimum
applicable statutory withholding rates for federal, state and local income tax
and payroll tax purposes; or

(v) in any combination of the foregoing.

(b) In the event Participant fails to provide timely payment of all sums
required pursuant to Section 3.2(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 3.2(a)(iii) above.

(c) The Company shall not be obligated to deliver any stock certificate
representing vested Shares to Participant or Participant’s legal representative,
or, if the Shares are held in book entry form, to remove the notations on the
book form, unless and until Participant or Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of Participant resulting from
the issuance, lapsing of restrictions on or sale of the Shares.

3.3 Section 83(b) Election. Participant covenants that he or she will not make
an election under Section 83(b) of the Code with respect to the receipt of any
of the Shares without the consent of the Administrator, which the Administrator
may grant or withhold in its sole discretion.

 

A-3



--------------------------------------------------------------------------------

ARTICLE IV

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

4.1 Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and applicable state and federal corporate and securities
laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2 Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

4.3 Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 4.1, and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

5.2 Entire Agreement; Enforcement of Rights. This Agreement, the Grant Notice
and the Plan set forth the entire agreement and understanding of the parties
relating to the subject matter herein and merge all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement.

5.3 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

A-4



--------------------------------------------------------------------------------

5.4 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.

5.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

5.6 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Participant. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.

5.7 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

5.8 Recoupment. To the extent required by applicable law or any applicable
securities exchange listing standards, any amounts paid or payable under this
Agreement (including, without limitation, amounts paid prior to the
effectiveness of such law or listing standards) shall be subject to forfeiture,
repayment or recapture as determined by the Company in its discretion.

5.9 NO RIGHT TO CONTINUED SERVICE. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS
EARNED ONLY BY CONTINUING SERVICE TO THE COMPANY, THE PARTNERSHIP OR ONE OF
THEIR SUBSIDIARIES AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY, THE
PARTNERSHIP OR ONE OF THEIR SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF THE
COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE RESTRICTION SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT DIRECTOR FOR SUCH PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S, THE
PARTNERSHIP’S OR ANY OF THEIR SUBSIDIARIES’ RIGHT TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

STOCK ASSIGNMENT

FOR VALUE RECEIVED, the undersigned, [Name of Participant], hereby sells,
assigns and transfers unto EXCEL TRUST, INC., a Maryland corporation,     
shares of the Common Stock of EXCEL TRUST, INC., a Maryland corporation,
standing in its name of the books of said corporation represented by Certificate
No.          herewith and do hereby irrevocably constitute and appoint
                     to transfer the said stock on the books of the within named
corporation with full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between EXCEL TRUST,
INC. and the undersigned dated             , 20__.

 

Dated:             ,                                           
                                            [Name of Participant]

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Stock Award Grant Notice and
Restricted Stock Award Agreement, without requiring additional signatures on the
part of the stockholder.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO RESTRICTED STOCK AWARD GRANT NOTICE

VESTING SCHEDULE

1. Vesting. The Shares subject to this Award shall be released from the
Forfeiture Restriction and vest pursuant to Sections 2, 3 and 4 below, in each
case provided that the Participant continues to be an Employee, Independent
Director or Consultant on the applicable vesting date.

2. 2011 Performance Period. Up to [            ] of the Shares subject to this
Award shall vest pursuant to this Section 2 as follows:

2.1. If the Company achieves a compounded annualized TSR (as defined below) with
respect to the period beginning on January 1, 2011 and ending on December 31,
2011 (the “2011 Performance Period”) that equals 8%, then [            ] of the
Shares subject to this Award shall vest on the First Vesting Date (as defined
below); or

2.2. If the Company achieves a compounded annualized TSR with respect to the
2011 Performance Period that equals 11%, then [            ] of the Shares
subject to this Award shall vest on the First Vesting Date; or

2.3. If the Company achieves a compounded annualized TSR with respect to the
2011 Performance Period that equals 14%, then [            ] of the Shares
subject to this Award shall vest on the First Vesting Date; or

2.4. If the Company achieves a compounded annualized TSR with respect to the
2011 Performance Period that is less than 8%, then none of the Shares subject to
this Award shall vest as of the First Vesting Date. However, any Shares that
fail to vest pursuant to Sections 2.1, 2.2 or 2.3 as a result of the TSR targets
for the 2011 Performance Period not being achieved shall be eligible to vest on
the Third Vesting Date (as defined below) to the extent the TSR targets are
achieved for the Three-Year Performance Period (as defined below). The number of
Shares that will vest pursuant to the preceding sentence shall equal (a) the
number of Shares which would vest pursuant to this Section 2 if the “Three-Year
Performance Period” is substituted herein for the “2011 Performance Period,”
less (b) such number of Shares as vested pursuant to this Section 2 on the First
Vesting Date.

3. 2012 Performance Period. Up to [            ] of the Shares subject to this
Award shall vest pursuant to this Section 3 as follows:

3.1. If the Company achieves a compounded annualized TSR with respect to the
one-year period beginning on January 1, 2012 and ending on December 31, 2012
(the “2012 Performance Period”) that equals 8%, then [            ] of the
Shares subject to this Award shall vest on the Second Vesting Date (as defined
below); or

3.2. If the Company achieves a compounded annualized TSR with respect to the
2012 Performance Period that equals 11%, then [            ] of the Shares
subject to this Award shall vest on the Second Vesting Date; or

3.3. If the Company achieves a compounded annualized TSR with respect to the
2012 Performance Period that equals 14%, then [            ] of the Shares
subject to this Award shall vest on the Second Vesting Date; or

 

C-1



--------------------------------------------------------------------------------

3.4. If the Company achieves a compounded annualized TSR with respect to the
2012 Performance Period that is less than 8%, then none of the Shares subject to
this Award shall vest as of the Second Vesting Date. However, any Shares that
fail to vest pursuant to Sections 3.1, 3.2 or 3.3 as a result of the TSR targets
for the 2012 Performance Period not being achieved shall be eligible to vest on
the Third Vesting Date to the extent the TSR targets are achieved for the
Three-Year Performance Period. The number of Shares that will vest pursuant to
the preceding sentence shall equal (a) the number of Shares which would vest
pursuant to this Section 3 if the “Three-Year Performance Period” is substituted
herein for the “2012 Performance Period,” less (b) such number of Shares as
vested pursuant to this Section 3 on the Second Vesting Date.

4. 2013 Performance Period. Up to [            ] of the Shares subject to this
Award shall vest pursuant to this Section 4 as follows:

4.1. If the Company achieves a compounded annualized TSR with respect to the
one-year period beginning on January 1, 2013 and ending on December 31, 2013
(the “2013 Performance Period”) that equals 8%, then [            ] of the
Shares subject to this Award shall vest on the Third Vesting Date; or

4.2. If the Company achieves a compounded annualized TSR with respect to the
2013 Performance Period that equals 11%, then [            ] of the Shares
subject to this Award shall vest on the Third Vesting Date; or

4.3. If the Company achieves a compounded annualized TSR with respect to the
2013 Performance Period that equals 14%, then [            ] of the Shares
subject to this Award shall vest on the Third Vesting Date; or

4.4. Any Shares that fail to vest pursuant to Sections 4.1, 4.2 or 4.3 as a
result of the TSR targets for the 2013 Performance Period not being achieved
shall nonetheless be eligible to vest on the Third Vesting Date to the extent
the TSR targets are achieved for the Three-Year Performance Period. The number
of Shares that will vest pursuant to the preceding sentence shall equal (a) the
number of Shares which would vest pursuant to this Section 4 if the “Three-Year
Performance Period” is substituted herein for the “2013 Performance Period,”
less (b) such number of Shares as vested pursuant to this Section 4 on the Third
Vesting Date without regard to the application of this Section 4.4.

5. Linear Interpolation Between Achievement Levels. If the Company achieves a
compounded annualized TSR with respect to the 2011 Performance Period, the 2012
Performance Period, the 2013 Performance Period or the Three-Year Performance
Period that falls between the foregoing levels, the number of Shares subject to
this Award that shall become available for vesting will be determined by linear
interpolation between the applicable levels.

6. Definitions.

6.1 For purposes of this Exhibit C, “First Vesting Date” means the date on which
the Administrator certifies in writing the Company’s TSR for the 2011
Performance Period, which certification shall occur no later than March 31,
2012.

6.2 For purposes of this Exhibit C, “Second Vesting Date” means the date on
which the Administrator certifies in writing the Company’s TSR for the 2012
Performance Period, which certification shall occur no later than March 31,
2013.



--------------------------------------------------------------------------------

6.3 For purposes of this Exhibit C, “Third Vesting Date” means the date on which
the Administrator certifies the Company’s TSR for the 2013 Performance Period
and the Three-Year Performance Period, which certification shall occur no later
than March 31, 2014.

6.4 For purposes of this Exhibit C, “Three-Year Performance Period” means the
period beginning on January 1, 2011 and ending on December 31, 2013 (the
“Three-Year Performance Period”).

6.5 For purposes of this Exhibit C, “TSR” means the Company’s compound annual
total shareholder return for each Performance Period calculated in accordance
with the total shareholder return calculation methodology used in the MSCI US
REIT Index (and, for the avoidance of doubt, assuming the reinvestment of all
dividends paid on Common Stock).

7. Forfeiture. Any portion of the Award and any Shares which do not vest on the
Third Vesting Date as a result of the TSR targets not being achieved shall
automatically and without further action be cancelled and forfeited by
Participant on the Third Vesting Date, and Participant shall have no further
right or interest in or with respect to such portion of the Award or Shares.